DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a third hole" in line 1 where no first or second holes have been defined, rendering the claim unclear as the location or even the intended inclusion of first and second holes is unclear. Amending claim 10 to depend upon claim 9 as opposed to claim 8 would correct this lack of clarity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 12-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2014/0346458).
In re claim 1 Park discloses a display device (Fig 1) comprising: a substrate (10) including a display area (¶84, PXL1, TR1 & CAP1 being inside the display region as is typical in an AMOLED) and a peripheral area (the other element PAD1) outside the display area; a plurality of display elements arranged in the display area (PXL1, TR1, CAP1); and a pad (PAD1) disposed in the peripheral area and having a multi-layered structure, wherein the multi-layered structure of the pad comprises: a metal layer (417); a conductive protective layer (18-1) on a top surface of the metal layer; and a metal thin film (18-2) on a top surface of the conductive protective layer.
In re claim 2 Park discloses that the conductive protective layer comprises a transparent conductive oxide (¶82).
In re claim 3 Park discloses that a lateral surface (that of metal 417) of the multi-layered structure has a forward-tapered inclination.
In re claim 4 Park discloses that each of the metal layer (¶80, all) and the metal thin film (¶62, Al, as AZO stands for aluminum-doped zinc oxide) comprises at least one of Al, Pt, Pd, Ag, Mg, Au, Ni, Nd, Ir, Cr, Li, Ca, Mo, or Cu.
In re claim 8 Park discloses an insulating layer (19) covering an edge of the multi-layered structure of the pad, wherein a hole (C5 of ¶104) is defined through the insulating layer to overlap the multi- layered structure of the pad.
In re claim 12 Park discloses that the multi-layered structure of the pad further comprises: a bottom metal layer on a bottom surface of the metal layer (¶99, the metal layer can be layer 417c in which case 417b is a bottom metal layer on a bottom surface of the metal layer).
In re claim 13 Park discloses a display device (Fig 1) comprising: a substrate (10) including a display area (¶84, PXL1, TR1 & CAP1 being inside the display region as is typical in an AMOLED ) and a peripheral area (the other element PAD1) outside the display area; a display element (PXL1) in the display area; a pixel circuit comprising a thin film transistor (TR1) and a storage capacitor (CAP1), wherein the thin film transistor and the storage capacitor are electrically connected to the display element 
In re claim 14 Park discloses that the metal thin film comprises at least one of Al, Pt, Pd, Ag, Mg, Au, Ni, Nd, Ir, Cr, Li, Ca, Mo, or Cu (¶62, Al, as AZO stands for aluminum-doped zinc oxide).
In re claim 18 Park discloses that at least one of an electrode of the thin film transistor or an electrode of the storage capacitor comprises a same number of sub-layers as the multi-layered structure of the pad (as illustrated in Fig 10, the process that forms layer 18-2 on PAD1 may also be performed on the source and drain electrodes in TR1 such that the source/drain electrodes of the thin film transistors have the same layers as that of the pad).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
In re claim 5 Park is silent to the thickness of the metal layer (417) in relation to that of the conductive protective layer (18-1) and the metal thin film (18-2). However it would have been obvious to one of ordinary skill in the art to form the metal layer such that it has a greater thickness than that of the conductive protective layer and the metal thin film, as layers 18-1 and 18-2 are disclosed as protective layers which protect the metal layer 17. As metal layer 17 is that which is protected, 17 is the main conductive layer and as such the thickness thereof will determine the resistivity of the layer, with a thicker layer having a lower resistance, unlike the protective layers which merely must be thick enough to afford layer 17 protection. Therefore it would have been obvious to one of ordinary skill in the art to form the 
In re claim 6 Park is silent to the thickness of the metal thin film. However it would have been obvious to one of ordinary skill in the art at the time of filing to form the metal thin film such that it has a thickness of about 300 Å or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Note that the thickness of the metal thin film is result-effective in that the layer must be thick enough to protect the underlying layer but would be desired to be as thin as possible so as to not add processing time to the plasma treatment step of Fig 7 which forms the metal thin film.
In re claim 19 Park discloses that the multi-layered structure of the pad further comprises: a metal layer on a bottom surface of the conductive layer (¶99, the conductive layer can be layer 417c in which case 417b is a metal layer on a bottom surface of the conductive layer) but does not disclose the relative thickness of the metal layer. It would have been obvious to one of ordinary skill in the art at the time of filing to form the metal layer to have a thickness equal to or greater than about ½ a thickness of the pad, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Note that the thicknesses of conductive layers are result-effective in that a thicker layer results in a lower resistivity.
In re claim 20 Park discloses a bottom conductive layer (417a) on a bottom surface of the conductive layer, wherein the metal layer comprises at least one of Al, Pt, Pd, Ag, Mg, Au, Ni, Nd, Ir, Cr, Li, Ca, Mo, or Cu, and the bottom conductive layer comprises a metal element different from a metal element of the metal layer (¶99, the described Mo-Al-Mo stack).
Allowable Subject Matter
Claims 7, 9, 11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten as suggested to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In re claims 7 and 15-18 as the metal thin film of Park is a polycrystalline metal oxide sub-layer intended to protect an underlying metal oxide, it would not be obvious to form a further metal oxide sub-layer as in claims 7 and 15 as such a process has not been disclosed or suggested.
In re claims 9-11 prior art does not disclose or suggest the claimed multi-layer insulating structure in combination with the pad as claimed. While alternating layers of inorganic and organic insulators are commonly used in the art of OLED manufacture, no specific reason has been found to apply such layers to the periphery of the pad.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890.  The examiner can normally be reached on 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL P SHOOK/             Primary Examiner, Art Unit 2896